Order reversed, with costs, verdict of jury reinstated, and judgment directed for the defendant thereon, with costs. Held, that there was ample justification for the verdict of the jury in defendant’s favor on the ground of contributory negligence imputable to the child, either of her immediate custodian or her parents, and the trial judge was not justified in setting it aside. All concurred, except Kruse, P. J., and Hubbs, J., *950who dissented upon the ground that it was not an'abuse of discretion on the part of the trial judge to set aside the verdict.